DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action has been made non-final because the new grounds are not directly and only necessitated by applicant's amendments.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng (WO 96/23844).
	Regarding claim 1, Deng teaches a printable (Abstract), flexible (page 7) ink composition (Abstract) comprising a mixture of a thermoplastic polyurethane (Example 1, Surkopak Polyurethane 5322) and a solvent (Example 1, methyl ethyl ketone).  The mixture has a viscosity of 1.6 to 7 centipoises (claim 2).  It is noted that the limitation “overcoat” and “to be digitally printed” are intended use limitations and do not carry much patentable weight.
	Regarding claim 2, Deng teaches that the mixture has a viscosity of 1.6 to 7 centipoise (claim 2) to be dispensed via an inkjet printhead (Abstract).
	Regarding claim 3, Deng teaches that the Surkopak Polyurethane 5322 is present in the ink composition in an amount of 11 % by weight (Example 1).  It also notes that this is 68-73 % solids (Table 1). Therefore, the total solid content of the TPU can be calculated to range from 7.48 to 8.03 %.
	Regarding claim 4, Deng teaches that the mixture has a viscosity of 1.6 to 7 centipoise (claim 2).  The limitation “to be dispensed via an aerosol jet printhead” is an intended use limitation and does not carry much patentable weight.
Regarding claim 5, Deng teaches that the Surkopak Polyurethane 5322 is present in the ink composition in an amount of 11 % by weight (Example 1).  It also notes that this is 68-73 % solids (Table 1). Therefore, the total solid content of the TPU can be calculated to range from 7.48 to 8.03 %.
Regarding claim 6, Deng teaches that the TPU comprises a TPU dispersion (Table 1).
Regarding claim 7, Deng teaches that the TPU dispersion is present in an amount of 11 % by weight and the solvent is present in the amount or 71.3 % by weight (Example 1).  Therefore, the ratio of TPU to solvent can be calculated be 1: 6.48.  The ink is for an inkjet printhead (page 15, Abstract).
Regarding claim 8, Deng teaches that the TPU dispersion is present in an amount of 11 % by weight and the solvent is present in the amount or 71.3 % by weight (Example 1).  Therefore, the ratio of TPU to solvent can be calculated be 1: 6.48.  The limitation “for an aerosol jet printhead” is an intended use limitation and does not carry much patentable weight.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandstein et al (US 2014/0015912).
Regarding claim 1, Brandstein teaches a printable, flexible ([0008]) ink composition comprising a mixture of a thermoplastic polyurethane (Bayhydrol UH 2606) and a solvent (water) (Table 2) wherein the mixture has a viscosity of 10 centipoise ([0079]) to allow the mixture to be digitally printed ([0080]).  It is noted that the limitation “overcoat” and “to be digitally printed” are intended use limitations and do not carry much patentable weight.
	Regarding claim 2, Brandstein teaches that the mixture has a viscosity of 10 centipoise ([0079]) to be dispensed via an inkjet printhead ([0080]).
	Regarding claim 3, Brandstein teaches that the composition contains 14 % by weight of the Bayhydrol (TPU) and that it is 35 % solids (Table 2). Therefore, the amount of solids can be calculated to be 4.9 % by weight.
	Regarding claim 4, Brandstein teaches that the mixture has a viscosity of 10 centipoise ([0079]). The limitation “to be dispensed via an aerosol jet printhead” is an intended use limitation and does not carry much patentable weight.
	Regarding claim 5, Brandstein teaches that the composition contains 14 % by weight of the Bayhydrol (TPU) and that it is 35 % solids (Table 2). Therefore, the amount of solids can be calculated to be 4.9 % by weight.
	Regarding claim 6, Brandstein teaches that the TPU comprises a TPU dispersion (Table 2).
	Regarding claim 7, Brandstein teaches that the TPU dispersion is present in the amount of 14 % by weight and the solvent (water) is present in the amount of 58.25 % by weight (Table 2).  Therefore, the ratio of TPU to solvent can be calculated to be 1: 4.16.
	Regarding claim 8, Brandstein teaches that the TPU dispersion is present in the amount of 14 % by weight and the solvent (water) is present in the amount of 58.25 % by weight (Table 2).  Therefore, the ratio of TPU to solvent can be calculated to be 1: 4.16.  The limitation “for an aerosol jet printhead” is an intended use limitation and does not carry much patentable weight.
	Regarding claim 9 and 10, Brandstein teaches that the solvent is a high boiling solvent such as water (Table 2).
	Regarding claim 11, Brandstein teaches a printable, flexible ([0008]) ink composition comprising a mixture of a thermoplastic polyurethane (Bayhydrol UH 2606) and a solvent (DPG – dipropylene glycol ether) (Table 2). Brandstein teaches that the composition contains 14 % by weight of the Bayhydrol (TPU) and that it is 35 % solids (Table 2). Therefore, the amount of solids can be calculated to be 4.9 % by weight.   The amount of the DPG solvent is 7% by weight. Therefore, the ratio of the TPU to the solvent is 4.9 : 7 which is 1 : 1.42.  limitation “overcoat” is an intended use limitation and do not carry much patentable weight.
	Regarding claim 12, Brandstein teaches that the mixture has a viscosity of 10 centipoise ([0079]) to be dispensed via an inkjet printhead ([0080]).
	Regarding claim 13, Brandstein teaches that the composition contains 14 % by weight of the Bayhydrol (TPU) and that it is 35 % solids (Table 2). Therefore, the amount of solids can be calculated to be 4.9 % by weight.
Regarding claim 14, Brandstein teaches that the mixture has a viscosity of 10 centipoise ([0079]). The limitation “to be dispensed via an aerosol jet printhead” is an intended use limitation and does not carry much patentable weight.
Regarding claim 15, Brandstein teaches that the composition contains 14 % by weight of the Bayhydrol (TPU) and that it is 35 % solids (Table 2). Therefore, the amount of solids can be calculated to be 4.9 % by weight.
Regarding claim 16, Brandstein teaches that the TPU comprises a TPU dispersion (Table 2).
	Regarding claim 17, Brandstein teaches that the TPU dispersion is present in the amount of 14 % by weight and the solvent (water) is present in the amount of 58.25 % by weight (Table 2).  Therefore, the ratio of TPU to solvent can be calculated to be 1: 4.16.
	Regarding claim 18, Brandstein teaches that the TPU dispersion is present in the amount of 14 % by weight and the solvent (water) is present in the amount of 58.25 % by weight (Table 2).  Therefore, the ratio of TPU to solvent can be calculated to be 1: 4.16.  The limitation “for an aerosol jet printhead” is an intended use limitation and does not carry much patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandstein et al (US 2014/0015912).
Regarding claims 11 and 19, Brandstein teaches a printable, flexible ([0008]) ink composition comprising a mixture of a thermoplastic polyurethane ([0023]) and a solvent ([0032]). Brandstein teaches that the solvent can be ethylene glycol or diethylene glycol ([0034]).  Brandstein teaches that the solvent is present in the amount from 10 to 30% by weight of ink ([0036]).  It also teaches that the amount of the polyurethane ranges from 2 to 10 % by weight ([0025]).  Therefore, the amount ratio of the TPU to solvent can range from 1:50 to 1:1.
While the above is not explicitly exemplified, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Brandstein to arrive at the presently claimed invention.  It would have been nothing more than using known components in a typical manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments with respect to claim(s) June 22, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764